Judgment, Supreme Court, New York County (Alfred Kleiman, J., at trial and sentence), rendered October 17, 1980, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him, as a predicate felon, to an indeterminate term of 8 to 16 years’ imprisonment, unanimously affirmed.
Defendant’s conviction arises out of his arrest for the knife-*518point robbery of Hattie Wilson on April 1, 1980, just after she had cashed her Social Security check. Defendant’s claim that the People failed to prove his identity as the perpetrator beyond a reasonable doubt is contradicted by the overwhelming identification evidence offered by the victim and an on-the-scene witness, both of whom were previously acquainted with defendant. On the contrary, the testimony offered by a witness for the defense, who gave evidence that defendant was not the perpetrator, was discredited by a prior inconsistent statement made by that witness on the scene, regarding the identity of the perpetrator. On this record, there is no question that the jury properly assessed the sufficiency and weight of the evidence against defendant, and their determination of defendant’s guilt should not be disturbed. (People v Bleakley, 69 NY2d 490.)
Defendant’s contention that the trial court erred in sentencing defendant as a predicate felony offender without further inquiry into defendant’s prior New Jersey conviction for "robbery while armed” is without merit, as the trial court duly considered that prior conviction and the underlying law, and determined that the conviction on its face constitutes a felony conviction under New York law. (See, People v Bove, 70 AD2d 545.) Concur—Sullivan, J. P., Rosenberger, Ellerin, Ross and Smith, JJ.